Exhibit 10.6

 

Performance Share Agreement

This Performance Share Agreement (this “Award Agreement”), dated as of
___________, 20__ (the “Grant Date”), between ServiceMaster Global Holdings,
Inc., a Delaware corporation (the “Company”), and _____________ (the
“Participant”), is being entered into pursuant to Article IX of the Amended and
Restated ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan (the
“Plan”).  The meaning of capitalized terms that are not defined in this Award
Agreement may be found in the Plan.

The Company and the Participant hereby agree as follows:

Section 1. Confirmation of Grant.  Subject to the terms of this Award Agreement,
the Company hereby evidences and confirms, effective as of the Grant Date, its
grant to the Participant of Performance Shares representing the right to receive
______ Shares, which represents the number of Shares that would be earned under
Section 2 of this Award Agreement if the Performance Goal set forth in Section 2
is achieved “at target” (the “Target Number of Shares”), as adjusted (i.e.,
increased or decreased) pursuant to Section 2 of this Award Agreement.  This
Award Agreement is entered into pursuant to, and the terms of the Performance
Shares are subject to, the terms of the Plan.  If there is any conflict between
this Award Agreement and the terms of the Plan, the terms of the Plan shall
govern.    

Section 2. Vesting and Forfeiture.  So long as the Performance Goal, which is
Cumulative Adjusted EPS (as defined below), is met or exceeded for the
three-year Performance Cycle beginning January 1, 20__ and ending December 31,
20__, the Performance Shares shall vest on the last day of the Performance Cycle
(the “Vesting Date”), subject to the Participant’s continued employment with the
Company or any Subsidiary through the Vesting Date, based on the following
vesting formula:  the number of Performance Shares that vests on the Vesting
Date will be determined by (i) multiplying the Target Number of Shares plus the
number of additional Target Dividend Shares credited to the Participant pursuant
to Section 5 of this Award Agreement by (ii)  the “Payout Multiple” derived from
the chart below, with linear interpolation between Cumulative Adjusted EPS
achievement points with corresponding Payout Multiple points:

﻿

Cumulative Adjusted EPS for the Performance Cycle

Performance Multiple

Performance Level

Payout Multiple

<xxx

0%

 

0%

$xxx

50%

Threshold

50%

$xxx

100%

Target

100%

≥$xxx

125%

Maximum

200%

For purposes of the forgoing chart, the Cumulative Adjusted EPS means the sum of
Adjusted Earnings per Share (positive or negative) for each fiscal year during
the Performance Cycle. The determination of the number of Performance Shares
that vest will be certified by the Administrator as soon as reasonably
practicable following the Vesting Date, but in no event later that 10 business
days following the release of earnings by the Company for the Company’s 20__
fiscal year.

Adjusted Earnings per Share is calculated as Adjusted Earnings divided by the
Adjusted Share Count.





1

 

--------------------------------------------------------------------------------

 

 

Adjusted Earnings is defined as income (loss) from continuing operations before:
amortization expense; 401(k) Plan corrective contribution; impairment of
software and other related costs; non-cash impairment of property and equipment
(including non-cash asset impairment charges of any kind); restructuring
charges; gain on sale of Merry Maids branches; loss on extinguishment of debt;
other expense (which is the earnings impact of the U.S. Virgin Islands and
Florida (Sunland) matters); investment gain (loss); income and expense resulting
from unusual or infrequent items as determined under accounting principles
generally accepted in the United States of America; the cumulative effects of
accounting changes; the earnings impact of cumulative acquisitions in excess of
$50 million total purchase price per year; and the tax impact of all of the
aforementioned adjustments.

Adjusted Share Count is defined as the diluted weighted-average common shares
outstanding as disclosed in the Company’s Annual Report on Form 10-K for each
fiscal year as adjusted to exclude all cumulative share repurchases in excess of
2.3 million shares during the Performance Cycle.

Any Performance Shares that do not become vested as of the Vesting Date shall be
forfeited.

Section 3. Effect of a Change in Control.  In the event of a Change in Control
occurring prior to the Vesting Date, subject to the Participant’s continued
employment with the Company or any Subsidiary through the date of the Change in
Control, any Performance Shares evidenced by this Award Agreement shall
automatically become vested at the “Target” Performance Level indicated in
Section 2 and otherwise subject to the provisions of the Plan. 

Section 4. Effect of Termination of Employment.  Upon termination of the
Participant’s employment with the Company and its Subsidiaries for any reason
prior to the Vesting Date, the Performance Shares evidenced by this Award
Agreement shall be forfeited, provided that if the Participant’s employment is
terminated in a Special Termination (i.e., by reason of the Participant’s death
or Disability) prior to the Vesting Date, then the Participant’s Performance
Shares evidenced by this Award Agreement shall become vested as to the number of
such Performance Shares that would have vested at the “Target” Performance Level
indicated in Section 2, multiplied by a fraction, the numerator of which is the
number of days elapsed from the Grant Date through the date of the Special
Termination and the denominator of which is the number of days in the
Performance Cycle. The Participant, or the Participant’s estate or beneficiary,
shall receive one Share in respect of each such vested Performance Share within
90 days following the date of the Special Termination.

Section 5. Dividend Equivalents.  If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall credit
to the Participant with an additional number of Performance Shares (“Target
Dividend Shares”) equal to the (A) product of (x) the Target Number of Shares
plus the number of additional Target Dividend Shares held by the Participant as
of the record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Company Common Stock divided by (B) the
Fair Market Value of a Share on the dividend payment date, rounded down to the
nearest whole number.    If the Company makes any dividend or other distribution
on the Company Common Stock in the form of Shares or other securities, the
Company will credit to the Participant with that number of additional Target
Dividend Shares or other securities that would have been distributed with
respect to the Target Number of Shares plus the number of additional Target
Dividend Shares held by the Participant as of the record date for such
distribution.  Any additional Target Dividend Shares or other securities shall
be subject to the same terms and conditions as apply to the related Performance
Shares that resulted in the crediting of such Target Dividend Shares or other
securities.



2

 

--------------------------------------------------------------------------------

 

 

Section 6. Settlement.  Except as otherwise provided in Article XIV of the Plan
and in Section 4, promptly following the date on which the number of Performance
Shares that vest is certified by the Administrator pursuant to Section 2 of this
Award Agreement, but in any event during the Company’s 2019 fiscal year, the
Participant shall receive one Share in respect of each such vested Performance
Share.

Section 7. Miscellaneous

(a) Restrictive Covenants.  In consideration of the grant of the Performance
Shares, during the Participant’s employment with the Company and its
Subsidiaries (the “Company Group”) and for a period of twelve (12) months
following the termination of the Participant’s employment (whether such
termination is initiated by the Participant or the Participant’s employer), the
Participant shall not (i) become employed by, operate or provide services to any
business or other entity that competes with the Company Group; (ii) solicit or
sell any product or service in competition with the Company Group to any person,
business or other entity that is a customer of the Company Group; (iii)
interfere with the Company Group’s relations with any of its customers,
franchisees, subcontractors, consultants, vendors or business partners; or (iv)
induce or encourage any Company Group employee to leave his/her position or to
seek employment or association with any person or entity other than the Company
Group.  This Award Agreement is in addition to and does not supersede any other
agreements between the Participant and the Company Group prohibiting competition
with the Company Group.

(b) Dispute Resolution.  Any dispute or controversy between the Participant and
any member of the Company Group, whether arising out of or relating to this
Award Agreement, the breach of this Award Agreement, or otherwise, shall be
resolved in accordance with the ServiceMaster We Listen Dispute Resolution Plan
then in effect.  Notwithstanding the foregoing, the Participant agrees that the
members of the Company Group may seek a temporary restraining order and/or
preliminary injunction in any court of competent jurisdiction, without the
posting of a bond, in order to preserve the status quo or to enforce the
restrictive covenants in Section 7(a) of this Award Agreement.

(c) Incorporation of Forfeiture Provisions.  The Participant acknowledges and
agrees that, pursuant to the Plan, the Participant shall be subject to the
Company’s Clawback Policy and any generally applicable disgorgement or
forfeiture provisions set forth in Article XIII of the Plan as of the date of
this Award Agreement or as required by applicable law after the date of this
Award Agreement.

(d) Authorization to Share Personal Data.  The Participant authorizes any
Affiliate of the Company that employs the Participant or that otherwise has or
lawfully obtains personal data relating to the Participant to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Award Agreement or the administration of the Plan.  

(e) No Right to Continued Employment. Nothing in this Award Agreement shall be
deemed to confer on the Participant any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

(f) Binding Effect; Benefits.  This Award Agreement shall be binding upon and
inure to the benefit of the parties to this Award Agreement and their respective
successors and assigns.  Nothing in this Award Agreement, express or implied, is
intended or shall be construed to give



3

 

--------------------------------------------------------------------------------

 

 

any person other than the parties to this Award Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

(g) Waiver; Amendment.  The waiver by any party hereto or beneficiary hereof of
a breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.  This Award Agreement may
not be amended, modified or supplemented, except (i) by a written instrument
executed by the Participant and the Company, (ii)  as authorized under the Plan
(including under Section 4.3 of the Plan), or (iii) by the Administrator at any
time, and from time to time, provided,  however, that the rights of the
Participant under this Award Agreement shall not be adversely under this clause
(iii) without the Participant's written consent.

(h) Applicable Law.  This Award Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Award Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(i) Section and Other Headings, etc.  The section and other headings contained
in this Award Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Award Agreement.

(j) Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

﻿

﻿

 

 

 

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

 

Name:

 

﻿

 

Title:

 

﻿

 

 

 

﻿

 

 

 

﻿

THE PARTICIPANT:

 

﻿

 

 

 

﻿

 

 

﻿

Name

 

﻿



4

 

--------------------------------------------------------------------------------